﻿Mr. President, I have the honour to convey, through you Sir, to all the representatives the good wishes of His Majesty Jigme Singye Wangchuck, King of Bhutan, for the success of this thirty-fourth session of the General Assembly in its efforts to promote international peace and stability and the economic well-being of all peoples.
298.	On behalf of the delegation of the Kingdom of Bhutan, I wish to express our heartfelt congratulations to Ambassador Salim on his unanimous election as President of the thirty-fourth session of the General Assembly. This is not only a well deserved tribute to him but is a fitting tribute to the United Republic of Tanzania and the continent of Africa.
299.	I should like to express my delegation's deep appreciation to the outgoing President, Mr. Lievano of Colombia, for the excellent manner in which he guided us during the thirty-third session.
300.	At this thirty-fourth session we are happy to welcome Saint Lucia, the newest Member from the Caribbean and the region of Latin America. The admission of Saint Lucia adds to the growing universality of our Organization. We believe it is the validity of the principles and objectives enshrined in the Charter of the United Nations which has seen our membership increase year after year and which has put an end to the era of colonialism. Among the many visible successes of the United Nations, the efforts of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples will form an important chapter.
301.	We wish to put on record our appreciation to Mr. Waldheim, the Secretary-General, for his active and faithful stewardship of our Organization and the useful initiatives that he has taken towards making the United Nations more effective. We support the Secretary- General's suggestions for improving the work of the United Nations, and we agree with him that a perfectly logical and functional institutional system is probably not within our reach and that we must make the existing one function better.
302.	The Kingdom of Bhutan adheres to the principles and objectives of the United Nations Charter and those of the non-aligned movement. We are fully committed to eradicating colonialism, neo-colonialism, imperialism, racism, apartheid, power politics and all manifestations of foreign occupation, domination and hegemony. We believe that the quintessence of the United Nations and the non-aligned movement is to safeguard each country's right to independence and self-determination, so as to enable each country and people to determine freely its own destiny without outside interference, pressures or threats of any kind. We seek the opportunity as free people to build a world order based upon justice, sovereign equality, peaceful coexistence and mutually beneficial co-operation.
303.	In this spirit Bhutan contributes to promoting peaceful conditions in every region and subregion of this world. In our own area, the countries of South Asia, especially India, have taken encouraging initiatives to establish understanding and co-operation based on the principles of peaceful coexistence and sovereign equality. This has enabled the countries of our subregion to resolve some of the major issues which stood in the way of forging closer relations in a climate of trust and confidence.
304.	The international community is engaged once again by the serious threat to peace and stability in South-East Asia. The developments in the area challenge the fundamental principles of the United Nations Charter. They have also resulted in tragic human sufferings. We in Bhutan, a Buddhist country, look at the humanitarian problems with sorrow and compassion. We commend the efforts made by the Secretary- General and the United Nations High Commissioner for Refugees to alleviate the immediate sufferings of the hapless people.
305.	Recently in Havana, His Majesty Jigme Singye Wangchuck, the King of Bhutan, while addressing the Heads of State and Government of the non-aligned countries, said:
"We are concerned with the increasing tensions and conflicts in South-East Asia which jeopardize peace and stability in the region. It is our firm belief and conviction that intervention in the internal affairs of States cannot be justified under any circumstances whatsoever, as it goes counter to the sovereign inalienable right of every State to determine its own social, economic and political system, and to manage its own affairs.
"Furthermore, as the principle of non-interference in the internal affairs of States lies at the very heart of non-alignment, any such interference would be all the more reprehensible if committed by a member of our movement. We hope that the aspirations of the countries of the region for peace and stability will be realized on the basis of non-alignment principles of respect for sovereignty, independence, territorial integrity, non-interference in internal affairs, non-use of force and non-aggression."
306.	The present political and economic situation in the world makes it apparent that no efforts towards relaxation of tension can succeed through the pursuit of a policy of balance of power and spheres of influence. Such a policy only created the competitive arms race between the power blocs and increased the present threat to international peace and security. There is indeed a pressing need to work towards finding ways and means for establishing lasting security for all States without exception. In view of this, we welcome the signing of the second SALT Treaty between the United States and the USSR. We hope it will lead to a third SALT agreement and will also encourage further measures towards real disarmament.
307.	Developments in the area of the Middle East continue to pose a serious threat to international peace and security. A comprehensive and durable solution for peace continues to elude the parties concerned. The resolutions of the General Assembly and the Security Council remain unimplemented. Lebanon continues to suffer frequent violation of its territorial integrity. We have supported all the relevant resolutions of the United Nations on the problems of the Middle East in the hope that they will be taken into account in any serious negotiations.
308.	While we respect the right of every State to enter into agreements in exercise of inalienable sovereign rights, we believe that the rights and aspirations of other peoples or States must not be jeopardized in the process. In our opinion, the problem of Palestine remains at the very heart of the situation in the Middle East. If there is to be a comprehensive and lasting solution of the problem, all parties concerned must be involved in the negotiations. We fully support the rights of the Palestinian people, including their right to self- determination and to establish an independent State. At the same time, we respect the right of every State in the area to live within secure and recognized boundaries.
309.	The United Nations Charter reaffirms "faith in fundamental human rights, in the dignity and worth of the human person", but the apartheid regime in Pretoria contemptuously continues to flout all United Nations resolutions promoting this concept. The United Nations must make consistent and concerted efforts to eradicate the obnoxious practices of apartheid. The programmes outlined in resolution 33/183 adopted by the General Assembly must be implemented by all, including the multinational corporations.
310.	In Namibia, the rights of the people to self- determination are still being denied, despite the efforts of all concerned. Under the circumstances, we must halt further bantustanization in the area and respect the resolutions of the General Assembly by recognizing SWAPO as the sole legitimate representative of the people of Namibia.
311.	While the situation in Zimbabwe is no better, we hope that the current peaceful negotiations will bring acceptable majority rule and peace to the people of Zimbabwe in the near future.
312.	I share with many delegations the view that the world economy continues to suffer serious crises. These crises are symptomatic of underlying structural imbalances inherent in our global economic relations.
313.	Economic developments since the Second World War have been characterized by rapid progress in the economies of the developed nations. Deprived of capital and technical know-how and also burdened with the colonial legacies of the past, the developing countries have barely managed to move away from the serious problems of under-development. The result has been widening polarization between the rich developed and the poor developing countries. These fundamental imbalances cannot be removed unless there is a profound restructuring of the global economic system. It seems even more true today that there can be no real or lasting peace unless an over-all development of all countries creates the conditions for the well-being of all peoples.
314.	The negotiations between the North and South brought us limited results. We now realize that efforts towards establishing a new international economic order are moving at a slower pace than expected. The unwillingness, particularly of the rich nations, to face the problems together, is quite apparent from the results of the fifth session of UNCTAD held in Manila and in the recent meetings of the Committee of the Whole Established under General Assembly Resolution 32/ 174 and that of the Preparatory Committee for the New International Development Strategy.
315.	At present, the world economy in both developed and developing countries is characterized by rising inflation, accelerating unemployment and a marked reduction in economic growth. We believe that economic progress everywhere requires more resources and more equitable distribution of those resources at the national and international levels. We are all aware that the widening disparities between the rich and poor nations cannot be reduced and that justice, equality and the genuine independence of all countries cannot be secured, unless there is a fundamental restructuring of international economic relations. If suitable measures are not taken immediately, the economies of the developing countries will continue to be weakened at an even more rapid rate than in the past.
316.	This already complicated situation is further aggravated by the present energy-related problems. The dark shadow over the economies of the non-oil- producing developing countries, is a precursor of an even darker future.
317.	The situation is at its worst in the least developed and land-locked developing countries as they are faced with paying increasing transportation costs as well as inflation transferred to their imports. The problem is even more critical as inflation and unstable exchange rates have already eroded the value of their multilateral and bilateral assistance. There is, however, a glimmer of hope presented by the decision taken at the fifth session of UNCTAD in Manila to launch a comprehensive and substantially expanded immediate action programme in favour of the least developed countries. The international community will have to find ways and means of implementing the action programme so as to help those geographically disadvantaged and most seriously affected developing countries.
318.	The Kingdom of Bhutan is a land-locked country. In our efforts to achieve economic development, trade and transit facilities are vital for the well-being of our people and for the success of our development programmes. Fortunately, so far, we have received much understanding and assistance in this regard from our neighbour, India. The importance of transit facilities for us, however, cannot be overemphasized. We hope this unique problem of all land-locked countries will be viewed with sympathy by the entire international community.
319.	In Bhutan, as elsewhere during this International Year of the Child, the welfare of young people is uppermost in our minds. Our hope for the future lies in our commitment to improving the lot of our children. Under the leadership of His Majesty the King, a national commission in Bhutan has drawn up a plan of action. By implementing this high-priority programme we hope to ensure that the younger generation will be able to realize its potential for a full and enriched life.
320.	Our objective is to strive for self-reliance while assuming responsibility for the well-being of our people. In dealing with national and international issues we base our relationships with all countries on self- respect and respect for others, however diverse their views. We believe in peaceful coexistence and in furthering beneficial co-operation based on the principles of sovereign equality, respect for territorial integrity and non-interference in internal affairs. We set aside destructive competition in favour of productive cooperation. Finally, we oppose injustice in favour of creating a new, more just and equitable world order, so that the peoples of the world can live together in peace and prosperity.